 ST. JOSEPH'S HOSPITALSt. Joseph's Hospital and Local 1199 R.I., a Subdi-vision of National Union of Hospital andHealth Care Employees, a Division of RWDSU,AFL-CIO. Cases 1-CA-11825 and I-RC-13628August 13, 1982DECISION, ORDER, AND DIRECTIONOF FOURTH ELECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND JENKINSOn February 10, 1982, Administrative LawJudge Nancy M. Sherman issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt her recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, St. Joseph'sHospital, Providence, Rhode Island, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that the election heldon April 29, 1976, in Case 1-RC-13628 be, and ithereby is, set aside and that Case l-RC-13628 be,and it hereby is, remanded to the Regional Direc-tor for purposes of conducting a rerun election.[Direction of Fourth Election and Excelsior foot-note omitted from publication.]The General Counsel did not except to the Administrative LawJudge's finding that the no-solicitation rule promulgated by Respondentin November 1977 did not violate Sec. 8(aXI) of the Act.a Chairman Van de Water finds it unnecessary to rely on the Adminis-trative Law Judge's citation of TR.W. Bearing Division, a Division ofTR. W., Inc., 257 NLRB 442 (1981), in the last paragraph of sec. II of herDecisionDECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge:Case l-CA-11825 is based on a charge filed by New263 NLRB No. 50England Health Care Employees Union, District 1199,National Union of Hospital and Health Care Employees,RWDSU, AFL-CIO' (the Union), against St. Joseph'sHospital (the Hospital), on May 27, 1976, and amendedon July 8 and 22, 1976, and a complaint which issued onOctober 27, 1976. Case l-RC-13628 is based on a peti-tion filed by the Union on November 26, 1974, pursuantto which a representation election was conducted onApril 17, 1975 (lost by the Union); a rerun election washeld on October 30, 1975 (also lost by the Union); and asecond rerun election was held on April 29, 1976 (alsolost by the Union). On May 6, 1976, the Union filedtimely objections to conduct affecting the results of theApril 1976 election.The October 1976 complaint alleges that since on orabout November 27, 1975, the Hospital had violated Sec-tion 8(a)(1) of the National Labor Relations Act, asamended (the Act), by maintaining an overly broad no-solicitation rule. Objection 5 of the Union's May 1976objections alleges that the Hospital had promulgated anunlawfully broad no-solicitation rule and had also en-forced its no-solicitation and no-distribution rules unlaw-fully. In a third supplemental decision on objectionsissued on July 9, 1976, the Regional Director overruledall the May 1976 objections except Objection 5, which,he stated, raised issues identical to the issues to be pre-sented in the complaint authorized by him and should beresolved at a hearing along with the issues involved inthe unfair labor practice case. On October 27, 1976, theActing Regional Director consolidated the two cases forhearing, pursuant to Section 102.33 of the Board's Rulesand Regulations.The consolidated.cases were initially heard in Boston,Massachusetts, on April 27, 1977, before AdministrativeLaw Judge Leonard M. Wagman. On July 11, 1977, Ad-ministrative Law Judge Wagman issued his Decision,sustaining the complaint and recommending that theApril 1976 election be set aside.Thereafter, counsel for the General Counsel (the Gen-eral Counsel) and Respondent filed timely exceptions toAdministrative Law Judge Wagman's Decision. On Sep-tember 18, 1979, the Board reopened the record in thecase and remanded the proceedings for a further hearingin accordance with the Supreme Court's decision inN.L.R.B. v. Baptist Hospital, Inc., 442 U.S. 773 (1979).This hearing was held before me on June 11, 1981, inBoston, Massachusetts.Upon the entire record made on July 11, 1977, and onJune 11, 1981, including the demeanor of the witnesses,2and after due consideration of all the briefs filed by theGeneral Counsel and the Hospital at various stages ofthe proceeding, I hereby make the following findings offact, conclusions of law, and recommendations.I. JURISDICTIONThe Hospital is a Rhode Island corporation which op-erates a private, nonprofit hospital and provides healthcare facilities and services for the acutely ill in Provi-' The Union's name appears as amended at the 1981 hearing.a The only witness who testified before Administrative Law JudgeWagman also testified before me.375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence, Rhode Island. The Hospital's gross annual volumeof business exceeds $250,000. The Hospital annuallycauses more than $2,000 worth of goods to be purchasedand transported in interstate commerce from andthrough various States other than Rhode Island to theHospital's place of business in Rhode Island. I find that,as the Hospital concedes, it is engaged in commercewithin the meaning of the Act, and that to assert juris-diction over its operations will effectuate the policies ofthe Act.The Union is a labor organization within the meaningof the Act.iI. ALLEGED PREELECTION UNFAIR LABORPRACTICES AND OBJECTIONABLE CONDUCTBetween November 26, 1974, and October 10, 1975, aperiod more than 6 months before the filing of the initialcharge herein, Respondent's personnel policies hand-book, which is distributed to all new employees, con-tained the following rule:Solicitation. In order to protect you and our pa-tients from annoyance or disruption of work, no so-licitation of any kind is permitted during workinghours or on hospital property without the writtenpermission of the Hospital Administrator. This in-cludes circulating petitions, selling merchandise andchances, and the passing of literature, cards, orwritten announcements that do not have to do withhospital-business operations ....On September 18, 1975, the Regional Director setaside the April 1975 election partly on the ground thatthe foregoing rule applied on its face to any place onhospital property and was admittedly enforced in regardto the parking lot, and that employees had admittedlynever been notified in writing of the Hospital's allegedpractice of permitting solicitation and distribution in thecafeteria during lunchtime and breaktimes.On October 10, 1975, 20 days before the first rerunelection, this rule was superseded by the following rule,which on that date was posted on Respondent's bulletinboard, and which was in effect at the time of the secondrerun election on April 29, 1976:Solicitation by Employees [of the Hospital]. Inorder to protect you and our patients from annoy-ance or disruption of work, no solicitation or distri-bution of any kind is permitted during working timeand in working areas. Working time does not in-clude meal time or rest periods. Working time doesinclude working time of both the employee doingthe solicitation or distribution, and the employee towhom it is directed. If you have any questions as tothe meaning of working time or working areasplease ask the Personnel Office for clarification.Thereafter, this rule (except for the bracketed words)was reprinted in a personnel policies booklet which Re-spondent distributed to its employees in the spring of1977. The Union's November 1975 objections to the Oc-tober 1975 election included an objection based on thisrule; the Regional Director found it unnecessary to de-termine in his February 1976 decision whether this ob-jection had merit, in view of his finding that anotherunion objection was meritorious and was sufficient to in-validate the election.In an affidavit given to a Board attorney on November24, 1975, Gerald H. Christman, who at all relevant timeshas been Respondent's personnel administrator, stated:The employees are not allowed to solicit for theunion during working time and in working areas, asthe recent amendment states. They are not allowedto solicit at any time during [sic] working areas.Working areas are those areas where patient care,business operations, and office operations [sic]. Thekitchen and the laundry are also working areas.Corridors are also considered working areas be-cause of the patient and visitor traffic. The lobby isnot considered a work area and solicitation wouldbe allowed there, but it has never come up.This affidavit was introduced into evidence without ob-jection at the initial hearing in April 1977. Christman at-tended that hearing as a witness for the General Counsel,but was asked no questions about this affidavit. In sus-taining the complaint and finding merit in the objections,Administrative Law Judge Wagman's July 1977 Decisionrelied in part on this affidavit. At the June 1981 hearingbefore me, Christman testified that employees have neverbeen forbidden to solicit for the Union in "non-patientcare areas" such as the laboratory, the laundry, thekitchen, and the storage room, so long as such solicita-tion does not interrupt someone else who is working.For demeanor reasons, I regard Christman's 1975 affida-vit regarding the Hospital's 1975 policy as more reliablethan his 1981 testimony.Between January 1, 1976, and June 1, 1980, Robert E.Lynch, who at the time of the June 1981 hearing was theHospital's executive vice president, was the administra-tive officer in charge of the Hospital. He testified at theJune 1981 hearing before me that from October 1975 for-ward employees were permitted to solicit at any time, solong as nobody's work was interfered with in the laun-dry, the kitchen, and all other "non-patient areas." Iattach virtually no probative weight to his testimonywith respect to 1975, when he was not yet working atthe Hospital. Nor do I accept his testimony with regardto the period between January 1, 1976 (when he startedto work at the Hospital), and the April 29, 1976, elec-tion, or between the election and the November 28,1977, promulgation of a different solicitation rule. Thecredibility of such testimony is diminished by his willing-ness to testify about the 1975 period, of which he couldhave no knowledge. Moreover, his uncertainty aboutwhether he ever instructed his subordinates to report tohim whenever employees were disciplined for violatinghospital rules, his testimony that when acting as adminis-trative officer in an 800-employee hospital he receivedreports of only five to eight disciplinary actions a year,and his testimony that there were other verbal and writ-ten warnings which did not come to his attention showthat he had little knowledge of how the management376 ST. JOSEPH'S HOSPITALrepresentatives under him were interpreting the solicita-tion rule.3The Hospital concedes that, so long as employees whoare working are not disturbed, the Hospital could notlawfully forbid solicitation between employees aboutunion matters on their own time in the business oper-ations areas, office operations areas, kitchen, and thelaundry. Accordingly, I find that by maintaining this rulethe Hospital violated Section 8(a)(1) of the Act and en-gaged in conduct calling for the election to be set aside.I would reach the same result even if I credited Christ-man's and Lynch's testimony regarding what employeeswere in fact permitted to do. Lynch testified that, so faras he knew, employees were never advised in writingthat the written rule meant anything different from whatit said. Further, the rule on its face is at least susceptibleof the interpretation that it forbids solicitation at anytime in working areas which are not patient care areas.With exceptions immaterial to this portion of the Deci-sion, such restrictions are unlawful with respect to peri-ods when neither the employee doing the soliciting northe employee being solicited is expected to be activelyworking; and the risk of ambiguity must be borne by thepromulgator of the rule. T.R. W: Bearing Division, a Divi-sion of T.R. W., Inc., 257 NLRB 442 (1981). This conclu-sion is unaffected by the absence of evidence that anyonewas ever disciplined for violating the rule; for all that ap-pears, this rule caused employees to refrain, for fear ofpunishment, for exercising their statutory right to engagein solicitation in these areas when neither they nor theemployees being solicited were expected to be activelyworking.Ill. THE 1977 RULEOn November 28, 1977, Respondent distributed to itsemployees, posted on hospital bulletin boards, and con-veyed to employees through departmental meetings, thefollowing rule, which superseded the October 10, 1975,rule:Solicitation or Distribution by Employees of the Hospi-tal:In order to protect our patients from annoyance ordisruption, no solicitation or distribution of any kindis permitted in direct patient care areas.Verbal solicitation by employees is allowed duringwork time provided it does not interfere with theirwork performance or that of their fellow employ-ees, and provided it does not disrupt or interferewith patient care or the work flow.Distribution of a written nature is not permittedduring working time.Work time does not include meal time or rest peri-ods. Work time does include the working time ofs Accordingly, I need not and do not pass on the General Counsel'stestimony that the assertedly limited scope of the Hospital's exceptions toAdministrative Law Judge Wagman's Decision and of the Board'sremand order precludes the Hospital from introducing additional evi-dence regarding the Hospital's application of the 1975 rule.both the employee making the distribution and theemployee to whom it is directed.Personnel Administrator Christman testified that thisrule forbids employees to solicit in patient rooms, in cor-ridors off patient rooms, in corridors off treatmentrooms, in nursing stations, and in elevators when theyare being used for patient transport. The General Coun-sel's brief concedes that this rule is lawful to the extentthat it forbids solicitation in patient rooms, and in corri-dors in the operating-room suite and in the emergency-room suite. However, the General Counsel contends thatthe rule is unlawful to the extent that it forbids solicita-tion in all other corridors, in hospital elevators, and innursing stations.Respondent's hospital is a multistory structure with abasement and a subbasement. Above the second floor,the Hospital is divided into two wings, an east wing anda west wing. At the third-floor level, it is possible for anambulatory person to walk between the two wings, butstretchers cannot be carried between the two wings.Above the third-floor level, the two wings are whollyseparate, and one wing can be reached from the otheronly by descending to at least the second floor (or, incase of an ambulatory person, to at least the third floor),walking over to the other side, and going up again. Thewest wing rises as far as the sixth floor. The east wingrises to the 10th floor, but the 9th and 10th floors are ac-cessible only to maintenance personnel.The facilities in the hospital include an emergency-room area, a cat-scan area, an X-ray department, a radi-ology area, and an ultrasound area, on the first floor; anelectrocardiogram area and an operating and recoveryroom area on the second floor; a coronary-care unit inthe west wing of the third floor; a respiration-therapyarea in the west wing of the fourth floor; an intensive-care unit in the east wing of the fourth floor; and a ma-ternity ward in the west wing of the sixth floor. Patients'bedrooms are located in both wings of the third and fifthfloors, and in the east wing of the fourth, sixth, and sev-enth floors.The Hospital has three sets of elevators, of which twosets go from the first floor to the top (sixth) floor of thewest wing, and the third set goes from the first to theeighth floor of the east wing. All these elevators are usedboth for the transport of patients and by other persons(staff, ambulatory patients, and visitors) who have occa-sion to move between floors in the hospital.In Central Solano County Hospital Foundation. Inc.,d/b/a Intercommunity Hospital, 255 NLRB 468 (1981),the Board held, in reliance on, inter alia, Baptist Hospital,supra, 442 U.S. at 789, that as to hospital no-solicitationrules, "the halls and corridors adjacent to patient rooms,operating rooms, X-ray rooms, and other immediate pa-tient care areas ...are extensions of immediate patientcare areas in which solicitation may presumptively beprohibited." The General Counsel contends that no suchpresumption should be applied in the instant case, on theground that, because of the layout of the Hospital, appli-cation of such a presumption would permit the Hospitalto ban solicitation in practically all the corridors above377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe basement level.4However, the solicitation rule on itsface permits employees to solicit other employees(except in "direct patient care" areas) during the work-ing time of either or both, provided such activity doesnot interfere with anyone's work and does not disrupt orinterfere with patient care or the workflow. Moreover,the evidence shows that nonwork areas which are availa-ble to employees during their nonwork time for suchthings as breaks are situated on every floor of the Hospi-tal (except for the basement, which is not contended tocontain any patient-care areas), and on every floor ofeach wing where the wings are separate. More specifical-ly, such areas include the first-floor dining area, snack-bar, gift shop, lobby, credit office, and lounge; thesecond-floor copy room, nurses lounge and locker room,and orderlies' locker and toilet area; the third-floor west-wing solarium and locker area and a classroom in theeast wing; the fourth-floor west-wing solarium and east-wing lounge and classroom; two classrooms and anurses' locker room in the fifth-floor west wing and aconference room in the fifth-floor east wing; the sixth-floor west-wing nurses locker room and east-wing con-ference room; a seventh-floor conference room; and aneighth-floor open court.5In addition, the Hospital is sur-rounded by parking lots where employees are free to so-licit at any time. I conclude that giving normal play inthe instant case to the Intercommunity Hospital presump-tion would not unduly limit the employees' opportunityto engage in solicitation activity on Hospital property.In Presbyterian/St. Luke's Medical Center, 258 NLRB93 (September 21, 1981, ALJD), the Board, in relianceon Baptist Hospital, supra, 442 U.S. 773, held valid a so-licitation ban in hallways, elevators, and stairways, usedfor the movement of patients and emergency equipment.Rather similarly, in Intercommunity Hospital, supra, theBoard found that a hospital had justified its prohibitionof solicitation in a central corridor which linked the hallsadjacent to patients' rooms with the corrodor adjacent to"the operating room, etc.," because patients were regu-larly moved through that corridor en route to treatment,diagnostic evaluation, and operations and from postoper-ation recovery rooms to the patient rooms. These deci-sions establish the validity of the Hospital's ban on solici-tation in elevators when they are being used to transportpatients.Intercommunity Hospital, supra, held that because ofthe varied layouts of nurses stations, prohibitions on so-licitation in such areas are not presumptively valid. TheBoard found such a ban to be valid in the case before itbecause the desk areas of such stations were not en-closed, fairly loud conversations there could be heardfrom nearby patients' rooms, and some employees arealways on duty there and would be subject to distractionif solicitation were permitted. The Hospital here containsseven nurses stations. The nurses station in the west wing4 The General Counsel does not suggest that application of the pre-sumption should be affected by the fact that the Hospital permits unionsolicitation in treatment areas which treat only patients who are employ-ees of the Hospital. Accordingly, I do not consider this issue.a Christman testified that this was also true of certain toilet areas.However, most of such areas can accommodate only one employee at atime.of the sixth floor, which is the maternity ward, is imme-diately adjacent to the labor and "prep" rooms, and isseparated from the hallway only by a counter which iswell below chin level and extends only about a fourth ofthe approximately 46 feet where the nurses station imme-diately abuts the hallway. The other six nurses stationsare separated from the hallway by counters which endwell below chin level; the space between the countersand the ceiling is not glassed-in.6The nurses station inthe third-floor east wing is about 16 feet from the nearestpatient's bedroom; the other five stations are about 8 feetaway. Inferentially, someone is always on duty at everynurses station. Intercommunity Hospital points to the va-lidity of the Hospital's ban on solicitation at the nursesstations.CONCLUSIONS OF lAW1. The Hospital is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Between November 27, 1975, and November 27,1977, the Hospital violated Section 8(a)(l) of the Act bymaintaining a rule which forbade union solicitation inworking areas which are not patient-care areas, duringtimes when neither the employee doing the soliciting northe employee being solicited was supposed to be activelyworking, and thereby engaged in an unfair labor practicewhich affects commerce within the meaning of Section2(6) and (7) of the Act.4. On and after November 28, 1977, the Hospital hasnot engaged in unfair labor practices alleged in the com-plaint.THE REMEDYHaving found that the Hospital has violated the Act incertain respects, I shall recommend that it be required tocease and desist therefrom, and from like or related con-duct, and to post appropriate notices.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommendedOrder:ORDER7The Respondent, St. Joseph's Hospital, Providence,Rhode Island, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Maintaining any rule which forbids union solicita-tion, during times when neither the employee doing thesoliciting nor the employee being solicited is supposed to6 The basis for many of the factual findings in these two sentences issummarized in my February 5, 1981, order denying motion that a viewbe taken.I7 n the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.378 ST. JOSEPH'S HOSPITALbe actively working, in working areas other than imme-diate patient-care areas, corridors adjacent to immediatepatient-care areas, elevators, or nurses stations.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Post at its Hospital in Providence, Rhode Island,copies of the attached notice marked "Appendix."sCopies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed by Re-spondent's authorized representative, shall be posted byit, immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region i, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the second rerun electionconducted in Case I-RC-13628 on April 29, 1976, be setaside and that the Regional Director for Region 1 con-duct a third rerun election at a time he deems appropri-ate.e In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunity topresent their evidence and state their positions, it hasbeen found that we violated the National Labor Rela-tions Act. We have been ordered to post this notice.WE Wll.L NOT maintain any rule which forbidsemployees from engaging in union solicitation,during times when neither the employee doing thesoliciting nor the employee being solicited is sup-posed to be actively working, in working areasother than immediate patient-care areas, corridorsadjacent to immediate patient-care areas, elevators,or nurses stations. The solicitation rule which hasbeen in effect since November 28, 1977, does notforbid union solicitation during such time in areaswhere it must be permitted.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce you in the exerciseof your rights under the Act.ST. JOSEPH'S HOSPITAL379